Citation Nr: 1809972	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  06-23 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William K. Thames, II, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from April 1957 to January 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from November 2004 and May 2005 decisions of the St. Petersburg, Florida, Regional Office (RO). In August 2009, February 2011, June 2013, and February 2016, the Board remanded the appeal for additional action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected PTSD caused his coronary artery disease with ischemic heart disease, status post stent placement.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease with ischemic heart disease, status post stent placement have been met. 38 U.S.C. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder has caused or aggravated a nonservice-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995). 

A November 2016 VA medical opinion states that the Veteran had a diagnosis of coronary artery disease with ischemic heart disease, status post stent placement. The examiner stated that "recent medical literature does demonstrate a growing relationship between PTSD and coronary artery disease" and discussed several scientific studies to that effect, including research completed by VA. He indicated that the Veteran had several risk factors for heart disease, including PTSD. Affording the Veteran the benefit-of-the-doubt, the Board finds that PTSD was a cause of the Veteran's heart disease and, therefore, service connection is warranted and the claim is granted.

The present decision is based on the record in this appeal, and carries no precedential weight as to any other pending cases. 38 C.F.R. § 20.1303.


ORDER

Service connection for coronary artery disease with ischemic heart disease, status post stent placement is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


